

115 HR 527 IH: Greater Sage Grouse Protection and Recovery Act of 2017
U.S. House of Representatives
2017-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 527IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2017Mr. Bishop of Utah (for himself, Mr. Simpson, Mr. Amodei, Mr. Gosar, Mr. Stewart, Mrs. Love, Mr. Labrador, Mr. Chaffetz, Mrs. McMorris Rodgers, Mr. Tipton, and Ms. Cheney) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the conservation and preservation of the Greater Sage Grouse by facilitating State
			 recovery plans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Greater Sage Grouse Protection and Recovery Act of 2017. 2.Protection and recovery of Greater Sage Grouse (a)DefinitionsIn this section:
 (1)The term Federal resource management plan means— (A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or
 (B)a land and resource management plan prepared by the Forest Service for National Forest System lands pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (2)The term Greater Sage Grouse means a sage grouse of the species Centrocercus urophasianus. (3)The term State management plan means a State-approved plan for the protection and recovery of the Greater Sage Grouse.
 (b)PurposeThe purpose of this section is— (1)to facilitate implementation of State management plans over a period of multiple, consecutive sage grouse life cycles; and
 (2)to demonstrate the efficacy of the State management plans for the protection and recovery of the Greater Sage Grouse.
				(c)Endangered Species Act of 1973 findings
 (1)Delay requiredDuring the period beginning on the date of the enactment of this Act and ending on September 30, 2027, the Secretary of the Interior may not alter or invalidate the finding made by United States Fish and Wildlife Service on October 2, 2015, under section 4(b)(3)(B) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(3)(B)) with respect to the Greater Sage Grouse (80 Fed. Reg. 59857 et seq.).
 (2)Effect on other lawsParagraph (1) shall apply without regard to any other statute, regulation, court order, legal settlement, or any other provision of law or in equity.
 (3)Effect on conservation statusUntil September 30, 2027, the conservation status of the Greater Sage Grouse under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) shall remain not warranted for listing under such Act.
				(d)Coordination of Federal land management and State conservation and management plans
 (1)Prohibition on withdrawals and modification of Federal resource management plansEffective upon notification by the Governor of a State with a State management plan, neither the Secretary of the Interior nor the Secretary of Agriculture may exercise authority under section 204 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1714) to make, modify, or extend any withdrawal of, nor amend, revise, or otherwise modify any Federal resource management plan applicable to, Federal lands in the State in a manner inconsistent with the State management plan for a period, to be specified by the Governor in the notification, of at least five years beginning on the date of the notification.
 (2)Retroactive effectIn the case of any State that provides notification under paragraph (1), if any amendment, revision, or modification of a Federal resource management plan applicable to Federal lands in the State was issued after June 1, 2014, and the amendment, revision, or modification altered management of the Greater Sage Grouse or its habitat, implementation and operation of the amendment, revision, or modification shall be stayed to the extent that the amendment, revision, or modification is inconsistent with the State management plan. The Federal resource management plan, as in effect immediately before the withdrawal, amendment, revision, or modification, shall apply instead with respect to management of the Greater Sage Grouse and its habitat, to the extent consistent with the State management plan.
 (3)Determination of inconsistencyAny disagreement regarding whether an amendment, revision, or other modification of a Federal resource management plan is inconsistent with a State management plan shall be resolved by the Governor of the affected State.
 (e)Relation to National Environmental Policy Act of 1969With regard to any Federal action consistent with a State management plan, any findings, analyses, or conclusions regarding the Greater Sage Grouse or its habitat under the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) shall not have a preclusive effect on the approval or implementation of the Federal action in that State.
 (f)Reporting requirementNot later than one year after the date of the enactment of this Act and annually thereafter through 2027, the Secretary of the Interior and the Secretary of Agriculture shall jointly submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a report on the Secretaries’ implementation and effectiveness of systems to monitor the status of Greater Sage Grouse on Federal lands under their jurisdiction.
 (g)Judicial reviewNotwithstanding any other provision of statute or regulation, this section, including determinations made under this section, shall not be subject to judicial review.
			